 INTERSTATE METAL PRODUCTS INC OF INDIANA95protection duties.9We exclude senior fire patrolmen,policesergeants,police lieutenants,police captains,and all othersupervisors from the unit.We find that the following employees constitute a unit ap-propriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All plant-protection employees at the Employer's plants atFarmingdale,PortWashington,Mineola,and Greenlawn onLong Island and at its plants at 99 Church Street and 41 ParkPlace in New York City, including patrolmen,investigators,chauffeurs,receptionists,and fire patrolmen,but excludingthe 99 Church Street telephone operator-receptionist, the busdriver,senior fire patrolmen,police sergeants,police lieu-tenants, police captains,and other supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]9 Wiley Mfg. Inc , 92 NLRB 40.INTERSTATE METAL PRODUCTS INC. OF INDIANAandIN-TERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICTNO. 72,Petitioner.Case No.13-RC-3366. July 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Marie A.Pierce, hearing officer.'The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard had delegated its powers in connection with this case toa three-member panel [Members Murdock, Styles,and Peter-son].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.iAlthough served with notice of hearing,FederalLaborUnion if22268,American Federa-tion of Labor,hereinafter called Local#22268,which presently represents the Employer'sproduction and maintenance employees,including those sought by Petitioner,did not appearat the hearingAt the hearing,the Employer moved to dismiss the petition,on the grounds,in substance,(1) that there is no proof in the record that the Petitioner has complied with Section 9 (f) ofthe Act; and(2) that the employees sought herein by the Petitioner as a separate appropriateunitmay not constitute such a unit at this time The hearing officer referred ruling on themotion to the Board.The motion is deniedAs to(1):Thefact of compliance with Section 9 of the Act by a labor organizationwhich isrequired to comply is a matter for administrative determination and is not litigable by theparties. Swift R. Company,94 NLRB 917Moreover,we are administratively informed thatthe Petitioner is in compliance.As to(2):For reasons stated below in paragraph numbered 4 of this Decision,we find nomerit in this contention106 NLRB No 13. 96DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor organizations involved claim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.34.At its Michigan City, Indiana, plant, the Employer isengaged inthe production of metal products. The Petitionerseeks to sever toolroom employees from the existing unit ofproduction and maintenance employees at the plant. The Em-ployer,alleging,in substance,the integration of its operationsand the history of bargaining on a broader basis,contends thattoolroom employees may not constitute a separate appropriateunit at this time.The 4 toolroom employees sought by the Petitioner4 makenew tools and dies and repair old dies, broken parts, andmachinery, under the supervision of the plant superintendent.They workto close tolerances and arehighly skilled. Theyspend about 90 percent of their working time in the Employer'stoolroom and the remainder in production areas. They do noproduction work as such.At the time of the hearing, held on May 29, 1953, most ofthe Employer's production employees worked from 8 a. m. to4:30 p.m. per day;the remainder of these employees and allthe toolroom employees worked from 7 a. m. to 4:30 p. m. Atthe hearing, the Employer's plant superintendent testified, insubstance,that employees would go on their summer schedulethe following week and work from 7 a. m. to 3:30 p. m.Since about 1940, the Employer and Local #22268 have enteredinto written contracts,covering the Employer's productionandmaintenance employees, including toolroom employees. Theirlast contract, effective from June 30, 1952, to June 30, 1953,and thereafter in the absence of notice, provided, among otherthings,for a common vacation schedule,insurance program,and grievance procedure for all permanent employees. ThePetitioner'seffort to represent toolroom employees as aseparate unit is the first such effort in the bargaining history.Toolroom employees constitute an identifiable,homogeneous,highly skilled group of craft employees.5 The instant recorddoes not, in our opinion, disclose that the Employer's opera-tions are so highly integrated as to persuade us to deny craftseverance. 6 Nor is such severance, where feasible, precludedby a history of bargaining on a broader basis. 7 We thereforefind that toolroom employees may, if they so desire, constitutea separate appropriate bargaining unit.2 The Petitioner exists for the purpose of bargaining collectively with employers withrespect to wages, hours, and other conditions of employment. R J. Reynolds TobaccoCompany, 88 NLRB 600.3 Upon due notice to the Employer for changes and modifications of its terms, a contractbetween the Employer and Local #22268, covering employees involved herein, was not auto-matically renewed and, by its terms, expires on June 30, 1953. Therefore, contrary to theEmployer's contention, it is no bar to this proceeding West Coast Bus Lines d/b/a WestCoast Trailways, 88 NLRB 12274 The record does not disclose whether there are other maintenance employees at theplant5 The Cornelius Company, 93 NLRB 368.6Cf The Cornelius Company, supra7liudson Pulp & Paper Corporation, 94 NLRB 1018 THE NATIONAL SURVEY97We shall direct an election by secret ballot among thefollowing employees at the Employer's metal products plantatMichigan City, Indiana: All toolroom employees, excludingall other employees and supervisors as defined in the Act. If amajority of employees in the voting group vote for the Peti-tioner, they will be taken to have indicated their desire toconstitute a separate appropriate unit, and the RegionalDirec-tor conducting the election directed herein is instructed to issuea certification of representatives to the Petitioner for suchunit,which the Board, under such circumstances, finds to beappropriate for the purposes of collective bargaining. If,underthe circumstances set forth below in footnote 8, the name ofLocal #22268 appears on the ballot in the election hereinafterdirected, and if a majority of employees in the group vote forLocal #22268, the Board finds the existing unit to be appropriate,and the Regional Director will issue a certification of resultsof election to that effect.[Text of Direction of Election8 omitted from publication.]Member Peterson, dissenting:Except for the acknowledged craft status of the toolroomemployees, there are present here no other factors which Iconsider a necessary prerequisite to their severance from theproduction and maintenance unit in which they have beenincludedsince1940. Accordingly, I would dismiss the petitionherein.8Although served with notice, Local #22268 did not appear at the hearing. In view of itspresent contractual relationship with the Employer, Local #22268 may appear on the ballot if,within 10 days of the date of issuance of this Decision and Direction of Election, it notifiesthe Regional Director of its desire to participate in the election.9 See my dissenting opinion in W. C. Hamilton and Sons, 104 NLRB 627.LAWTON V. CROCKER & HENRY F. CROCKER, d/b/a THENATIONAL SURVEYandUNITED ELECTRICAL, RADIO ANDMACHINE WORKERS OF AMERICA (UE), INDEPENDENT,Petitioner. Case No. 1-RC-3238. July 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Sidney A.Coven, hearing officer. The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.106 NLRB No. 19.